Dismissed and Memorandum Opinion filed November 13, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00648-CV

                        PATRICIA ANN POTTS, Appellant

                                           V.

 TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, ET AL,
                         Appellees


                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-24678


                  MEMORANDUM                        OPINION


      This attempted appeal is from an order signed June 15, 2012, dismissing the
underlying suit. On October 5, 2012, notice was filed that pursuant to section 11.103 of
the Texas Civil Practice and Remedies Code, Patricia Ann Potts has been declared a
vexatious litigant and is therefore subject to the pre-filing order under section 11.101.
Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp. 2012).
       As of this date, relator has not shown that she obtained an order from the local
administrative judge under section 11.102 permitting the filing of this appeal. See Tex.
Civ. Prac. & Rem. Code § 11.103(a) (West Supp. 2012). Accordingly, the appeal is
ordered dismissed.


                                   PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                            2